Case 1:18-cv-01747-JDB Document 45-1 Filed 10/23/18 Page 1 of 3
           Case 1:18-cv-01747-JDB Document 45-1 Filed 10/23/18 Page 2 of 3



                  State of New York, et al. v. United States Department of Labor, et al.
                               Civil Action No. 1:18-cv-01747 (D.D.C.)


                               ADMINISTRATIVE RECORD INDEX

    Final Rule, Definition of “Employer” Under Section 3(5) of ERISA – Association Health Plans
                                          (Jun. 21, 2018)



     I.   Final Rule, Definition of "Employer" Under Section 3(5) of ERISA – Association Health
          Plans (Jun. 21, 2018) (Published – 83 Fed. Reg. 28912) (DOL-AHP-AR Pages 000001 -
          000053)


    II.   Materials Relied Upon and/or Cited in Rulemaking

             1. Studies, Articles, and Reports (DOL-AHP-AR Pages 000054 - 001088)

             2. Material from Governmental and Regulatory Bodies (DOL-AHP-AR Pages
                001089 - 003647)

             3. Industry Information (DOL-AHP-AR Pages 003648 - 003897)

             4. DOL Advisory Opinion Procedures and Advisory Opinions (DOL-AHP-AR
                Pages 003898 - 003946)

             5.     State Materials (DOL-AHP-AR Pages 003947 - 004045)


III.      Public Comments and Petitions 1

             1. Comments on Final and Proposed Rules (DOL-AHP-AR Pages 004046 - 006654)

             2. All Petitions (DOL-AHP-AR Pages 006655 - 006658)




1
  The "Comments and Petitions" in this section are as they appeared on the United States
Department of Labor, Employee Benefits Security Administration's (EBSA) website. Personally
identifiable information ("PII") and inappropriate language were removed prior to uploading the
comments and petitions onto EBSA's website. The original versions of the comments are
available if needed.


                                               Page 1 of 2
       Case 1:18-cv-01747-JDB Document 45-1 Filed 10/23/18 Page 3 of 3



IV.   Meetings with Stakeholders

         1. List of Meetings with Stakeholders and Materials Exchanged (if any) (DOL-AHP-
            AR Pages 006659 - 006946)


V.    Notice of Proposed Rulemaking, Definition of "Employer" Under Section 3(5) of ERISA
      – Association Health Plans (Jan. 5, 2018) (Published – 83 Fed. Reg. 614) ) (DOL-AHP-
      AR Pages 006947 - 006969)


VI.   Executive Order 13813, "Promoting Healthcare Choice and Competition Across the
      United States" (Oct. 17, 2017) (Published – 82 Fed. Reg. 48385) (DOL-AHP-AR Pages
      006970 – 006972)




                                       Page 2 of 2
